PER CURIAM
*431Appellant seeks reversal of an order committing him to the Oregon Health Authority for a period not to exceed 180 days based on a finding that he is a "person with a mental illness." ORS 426.130(1)(a)(C). He contends that the state failed to prove by clear and convincing evidence that, because of a mental disorder, he is unable to provide for his basic needs. ORS 426.005(1)(f)(B). The state concedes that the evidence is legally insufficient to support the basic-needs finding and that the order should be reversed. We agree, accept the state's concession, and reverse the commitment order.
Reversed.